Appellant, according to the judgment entry contained in the record filed here on appeal, was convicted of the offense of violating the prohibition laws, and assessed a fine of $50. The said judgment entry recites that he was tried under an indictment, etc. But there is no indictment shown by the transcript.
Nor is there anything shown by said transcript which would authorize the court to place appellant on trial, or to render judgment of conviction against him. It might be guessed that the appellant was convicted according to the due processes of law, but we are not warranted here in indulging in guesses.
The judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.